Swayze, J.
(dissenting). I think the declaration charges negligence in putting oil in excessive quantity upon a public highway, and that it is unimportant that the right to place oil there at all came from the contract with the hoard of freeholders. The gravamen of the complaint is the negligence, not the breach of contract. The contract was only the occasion or condition, and the duty to exercise care while it arose from the contract in this sense, was independent thereof, and was the ordinary duty not to create a nuisance in a highway. The case was so tried and so understood by counsel for the Standard oil company as is made plain by the grounds on which he asked the court to nonsuit. I think the judgment in favor of the Standard oil company should be reversed.
The Chancellor and Justices Garrison, Trenchard, Minium and Kalisch concur in this dissent.
For affirmance — Parker, Bergen, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 8.
For reversal — The Chancellor, Garrison, Swayze, Trenchard, Minturn, Kalisch, JJ. 6.